      Case 3:14-cv-04086-NC Document 197-1 Filed 10/10/19 Page 1 of 5



 1 STUART SEABORN – Cal. Bar No. 198590
   MELISSA RIESS – Cal. Bar No. 295959
 2 DISABILITY RIGHTS ADVOCATES
   2001 Center Street, Fourth Floor
 3 Berkeley, California 94704-1204
   Telephone: (510) 665-8644
 4 Facsimile: (510) 665-8511
   TTY:          (510) 665-8716
 5 Email:        sseaborn@dralegal.org
                 mriess@dralegal.org
 6
   TIMOTHY ELDER – Cal. Bar No. 277152
 7 TRE LEGAL PRACTICE
   4226 Castanos Street
 8 Fremont, California 94536
   Telephone: (410) 415-3493
 9 Facsimile: (888) 718-0617
   Email:        telder@trelegal.com
10
   MICHAEL W. BIEN – Cal. Bar No. 096891
11 ERNEST GALVAN – Cal. Bar No. 196065
   MICHAEL S. NUNEZ – Cal. Bar No. 280535
12 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
13 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
14 Facsimile: (415) 433-7104
   Email:        mbien@rbgg.com
15               egalvan@rbgg.com
                 mnunez@rbgg.com
16
   Attorneys for Plaintiffs
17
18                             UNITED STATES DISTRICT COURT
19             NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
20 NATIONAL FEDERATION OF THE                Case No. 3:14-cv-04086-NC
   BLIND, NATIONAL FEDERATION OF
21 THE BLIND OF CALIFORNIA,                  EXHIBITS 1 AND 2 TO THE
   MICHAEL HINGSON, and MICHAEL              DECLARATION OF KRISTOPHER A.
22 PEDERSON,                                 NELSON IN SUPPORT OF MOTION
                                             FOR ATTORNEYS’ FEES AND
23               Plaintiffs,                 COSTS
24        v.                                 Judge: Hon. Nathanael Cousins
     UBER TECHNOLOGIES, INC.,
25
                 Defendant.
26
                                              Trial Date:   None Set
27
28                                    FILED UNDER SEAL
Case 3:14-cv-04086-NC Document 197-1 Filed 10/10/19 Page 2 of 5




                 Exhibit 1
            Case 3:14-cv-04086-NC Document 197-1 Filed 10/10/19 Page 3 of 5




                                     Denial
    Month                            Reports
              Feb 16-28, 20171              196
                     Mar 2017               628
                     Apr 2017               457
                    May 2017                637
                     Jun 2017               545
                       Jul 2017             502
                     Aug 2017               399
                     Sep 2017               490
                     Oct 2017               509
                     Nov 2017               561
                     Dec 2017               505
                      Jan 2018              408
                     Feb 2018               452
                     Mar 2018               461
                     Apr 2018               464
                    May 2018                543
                     Jun 2018               485
                       Jul 2018             489
                     Aug 2018               523
                     Sep 2018               518
                     Oct 2018               496
                     Nov 2018               480
                     Dec 2018               547




1
 February 16, 2017 was the first date for which Uber reported receiving service-animal-related service denial
complaints in its complaint data reports.
Case 3:14-cv-04086-NC Document 197-1 Filed 10/10/19 Page 4 of 5




                 Exhibit 2
                100
                      200
                            300
                                  400
                                        500
                                              600
                                                    700




            0
Feb 2017

Mar 2017

Apr 2017

May 2017

Jun 2017

 Jul 2017

Aug 2017

Sep 2017

Oct 2017

Nov 2017

Dec 2017

Jan 2018

Feb 2018

Mar 2018

Apr 2018
                                                          Denial Reports by Month




May 2018

Jun 2018

 Jul 2018

Aug 2018

Sep 2018

Oct 2018
                                                                                    Case 3:14-cv-04086-NC Document 197-1 Filed 10/10/19 Page 5 of 5




Nov 2018

Dec 2018
